                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-298-DCK

 SEMRA SALKIC,                                         )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )       ORDER
                                                       )
 ANDREW SAUL,                                          )
 Commissioner of Social Security,                      )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Consent Motion For

Reversal And Remand Pursuant To Sentence Four Of 42 U.S.C. § 405(g)” (Document No. 14)

filed February 14, 2020. The parties have consented to Magistrate Judge jurisdiction pursuant to

28 U.S.C. § 636(c), and immediate review is appropriate. Having carefully considered the motion

and the record, and noting consent of Plaintiff’s counsel, the undersigned will grant the motion.

         Under sentence four of 42 U.S.C. § 405(g), “[t]he court shall have the power to enter, upon

the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g); see also Shalala v. Schaefer, 509 U.S. 292, 296–97 (1993); and

Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991).

         Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

the Commissioner's decision with remand in Social Security actions under sentence four of 42

U.S.C. § 405(g), and in light of the Government’s request to remand this action for further

administrative proceedings, the Court will reverse the Commissioner’s decision under sentence
four of 42 U.S.C. § 405(g) and remand this matter to the Commissioner for further proceedings,

including a supplemental hearing if necessary.

       IT IS, THEREFORE, ORDERED that Defendant’s “Consent Motion For Reversal And

Remand Pursuant To Sentence Four Of 42 U.S.C. § 405(g)” (Document No. 14) is GRANTED.

The Court hereby REMANDS the case to the Commissioner for further proceedings.

       IT IS FURTHER ORDERED that Plaintiff’s “Motion For Summary Judgment”

(Document No. 12 is DENIED AS MOOT.

       The Clerk of Court is directed to enter a separate Judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure and to close this case.

       SO ORDERED.


                                  Signed: February 18, 2020




                                                  2
